19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles MERRILL MOUNT, Plaintiff, Appellant,v.Robert J. SMITH, ETC., Defendant, Appellee.
No. 93-1818.
United States Court of Appeals,First Circuit.
March 11, 1994

Appeal from the United States District Court for the District of Massachusetts
Charles Merrill Mount on brief pro se.
A. John Pappalardo, United States Attorney, and Suzanne E. Durrell, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
For the reasons recited in the district court's opinion dated June 17, 1993, the judgment is affirmed.